Title: To James Madison from James Leander Cathcart, 6 June 1806
From: Cathcart, James Leander
To: Madison, James



Sir
Baltimore June the 6th. 1806

I was hond. with yr. favor of the 2nd. inst. in course of post & would have replied to it had I had any thing to inform you worthy your attention: The presents are compleated, the Cattle, plate, & Mocca Coffee excepted: I have made purchases for the Ambassador to the amount of 20,000, the whole of which is lodged in the public stores: he seems perfectly satisfied with the arrangements made for his departure & intends compleating his speculations at Boston to the utmost extent of his funds; & he has given distant hints that if he had the present which he expects to receive from govt. that he would vest it in Coffee & Indigo; While he was under the apprehension that he must return to Washington he seem’d very uneasy as the measure would have interfered with his mercantile arrangements & he likewise dreaded the fatigue of the Journey.
As I recd. no funds, to supply the Ambassador from, I request that a credit may be forwarded to Boston to the amount of about 3000 dollars.
We propose departing for Philadelphia in the morning & intend to put up at Francis’ Hotel 4th. Street where I shall be happy to receive your commands.  I have the honor to continue with respect & esteem Sir Your Obnt Servt.

James Lear: Cathcart

